Name: Commission Regulation (EEC) No 1606/80 of 25 June 1980 amending Regulation (EEC) No 2849/75 on measures relating to imports of rice and broken rice originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: trade;  plant product;  executive power and public service;  economic geography
 Date Published: nan

 No L 160/40 Official Journal of the European Communities 26. 6 . 80 COMMISSION REGULATION (EEC) No 1606/80 of 25 June 1980 amending Regulation (EEC) No 2849/75 on measures relating to imports of rice and broken rice originating in the African, Caribbean and Pacific States or in the overseas countries and territories HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States and the overseas countries and territories (*), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 779/80 (3), and in particular Article 4 (3) thereof, The following Article la is inserted in Regulation (EEC) No 2849/75 : 'Article la For the purpose of application of the provisions of Article 10 of Regulation (EEC) No 435/80, the rate to be used for converting the cif export price into the national currency of the importing Member State shall be the spot rate for the sale of that currency ascertained on the currency market of the importing Member State on the day of export. If the interested party makes use of the advance fixing provision of Article 11 (2) of Regulation (EEC) No 435/80, the representative rate to be used for converting the levy into national currency shall be that valid on the day when the import licence application is lodged . In cases where between the day when the applica ­ tion was lodged and the day on which import customs formalities are completed a change in the representative rate occurs that was not known on the day of the advance fixing, the levy referred to in the preceding subparagraph shall , by way of derogation from the provisions of Article 4 of Council Regulation (EEC) No 1 134/68 ('), not be adjusted . Whereas Article 10 of Regulation (EEC) No 435/80 stipulates that in order for a reduced levy on importa ­ tion into the Community to be applied to rice origi ­ nating in the ACP States or the overseas countries and territories the cif export price must, after being increased by the amount of the levy, reach a level corresponding to the threshold price reduced by a fixed amount ; whereas this mechanism in its present form may if certain changes occur in the conversion rates prove defective and the full levy rate may be applied when there is no economic reason for this ; whereas this situation should be remedied in order not to compromise the operation of the agreements linking the Community with the ACP States and the overseas countries and territories ; Whereas Commission Regulation (EEC) No 2849/75 (4) should be amended accordingly ; (") OJ No L 188 , 1 . 8 . 1968 , p. 1 .' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 ( ») OJ No L 55, 28 . 2 . 1980 , p. 4 . (2 ) OJ No L 106, 29 . 4 . 1977, p. 27. (3 ) OJ No L 85 , 29 . 3 . 1980 , p. 45 . (4 ) OJ No L 283 , 1 . 11 . 1975 , p. 48 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 26. 6 . 80 Official Journal of the European Communities No L 160/41 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1980 . For the Commission Finn GUNDELACH Vice-President